Interim Decision #1843

MATT=

OF AltTAITI

In Visa Petition Proceedings
A-14848624
Decided by Regional Commissioner November SO, 1967
commerce degree in tie•
counting in India with postgraduate work toward master of commerce degree)
and his specialized experience In accounting (9 years) considered collectively
are found to he equivalent to a bachelor's degree in accounting conferred by
as accredited Institution, he qualifies as a member or the proreasions within
the meaning of section 101(a) (82), Immigration and Nationality Aet, as
amended, and Is eligible for preference classification under section 208(a) (8)
of the Act, as amended, as an accountant.
(2) Although advisory opinions of other government agencies regarding the qualifications of a visa petition benefiCiary are entitled to great weight, the ultimate
determination of a beneficiary's qualifications rests with the Service.
(1) Since beneficiary's foreign education (bachelor of

This Matter is before the Regional Commissioner on appeal from
the decision of the District Director who has denied the petitioner's
request for preference in the issuance of an immigrant visa under

section 203(a) (3) of the Act on the basis that the petitioner has not
established that he has the qualifications of a member of the professions as included in section 101(a) (32) of theAct.
The petitioner is a 31-year-old, unmarried British national who was
born in Zanzibar, Tanzania, East Africa and presently resides in Bombay, India. He has not entered the United States previously.
In support of his petition the applicant has presented documents
reciting: (1) that he was awarded a Bachelor of Commerce degree
from the University of Bombay, Bombay, India in March 1957 and
that he specialized in accounting and auditing in attaining such degree; (2) evidence of postgraduate work toward a Master of Commerce degree, part-time, 1961-1965, and failure to receive such advanced degree for lack of a satisfactory thesis; (3) evidence of Associate membership in the Association of International Accountants,
London, England reflecting eligibility to engage in public accountancy
work in the United Kingdom; and (4) an acknowledgment of assist649

Interim Decision 4t1843
ance by the applicant in the preface of a textbook for providing
"reader reaction" with comments and suggestions on the subject
matter of "profits tax" published in India by a professor at Bombay
University.
With reference to the applicant's employment experience beginning
in July 1958. he occupied the position of assistant accountant with a
chemical company in Bombay, India for three years. Thereafter, since
July 1961 he was assistant secretary of the same company and his
duties in connection with this work experience were described as follows :
His initial appointment was as the Assistant Accountant of the Company which
position he occupied for three years. As the Assistant Accountant of the Company, Mr. Arjani had to supervise the different aspects of accounting functions
one comes across in a manufacturing organization. He was also in charge of the
taxation matters of the Company.
Since July' 1981 Mr. Arjani is working in the Secretarial Department of the
Company. He is responsible to the Secretary of the Company for the following functions, among others :

.

Supervision of the Share Department; compliance with the provisions of
the Companies Act, 1960, and other legislation affecting the Company ; undertaking preparation of Project Reports for new projects promoted by the C0111paiit :dealing with Banks and other financial institutions attending to
legal matters, taxation matters, licensing applications, personnel matters
and certain aspects of accounting.

In addition to the above and on a part-time basis he was employed
by another company in Bombay from November 1965 to March 1967
wherein his duties were deiaibed as follows:
Preparation of financial Project Reports, setting up of accounting systems and
supervision ever scepuniinganitters; consideration of fax implications inherent
in a new venture: organizing end haodling public lost* of shares. Company law

problems, legal problems; etc.
We ha.#e`Pleitsuie to record that Bir..Arjani has shown depth of knowledge and
competence in handling an matters entrusted to him especially accounting and
tax matters:.,
•

It has been, held that a peinon with a. bachelor's degree in accounting
or a combination of education and experience equivalent to such degree is a member of the professions within the meaning of section
101(a) (32) and 208(a) (3) of the Act, as amended. Matter of :Vaultsines, Int.Dee. No. 1717. The issue to be determined here is whether the
applicant's education combined with his experience qualifies him as a
member of the professions.
In accordance with the authority contained' in 8 CFR 204.2 (g) , the
District Director requested the Department of Labor to furnish an ad-

Interim Decision #1843
visory opinion as to the applicant's. qualifications as a member of the
professions and it was found by that department that he was not considered to be qualified. This opinion was based, in part, on a finding
by the Department of Health, Education and Welfare that in terms of
education in the United States the applicant's Bachelor of Commerce
degree was equivalent. to a high school education plus two years of college. As a. consequence of this finding that his Bachelor of Commerce
degree is equal to only two years above the high school level in the
United States, a determination should be made as to whether the aggregate of his work experience and educational background, when considered jointly, qualifies him as a member of the professions. Matter
of Delis, Int. Dec. No. 1657.
In considering the applicant's further education following the receipt of his Bachelor of Commerce degree, he was engaged in studies

on a part-time basis from 1961 to 1965 looking toward a master's
degree in commerce and he failed to receive such degree because he
did not submit a satisfactory thesis. Even though the applicant did
not obtain the higher degree in connection with this pursuit, he should
be given some credit for the special and formalized training which
he received in connection therewith.

In considering his specialized experience in the field of accountancy,
the applicant has engaged in such field for the past nine years. During
this time he received acknowledgment in a textbook preface in a manual of tax practices for his comments and suggestions in connection
with the writing of such book During this period he was admitted
to the Association of International Accountants by examination with
eligibility based on a minimuin of five years practical accountancy
experience. Such membership in the association confers eligibility for
public accountancy work in the United Kingdom and apparently
oc,cu'pies a status similar to a Certified Public Accountant in the

United States. Apparently he has occupied positions of responsibility
closely related to the field of accountancy for the past nine years.
With reference to the qualifications of accountants, the Occupational Outlook Handbook, 1966-1967 Edition, a publication of the
Department of Labor, stresses the value of a. bachelor's or master's
degree for entrance into or advancement in this field but states, on
page 29, that the graduates of other institutions such as junior colleges, accounting and private business schools and correspondence
schools are included in the ranks of successful accountants.
We are aware that the advisory opinions of other governmental
agencies regarding the applicant's qualifications are entitled to great
weight but the ultimate decision concerning the beneficiary's quail-

321-654-89-4.3

651

Interim Decision #1843
fications rests with this Service. Upon careful consideration of the
entre record, we find that when the applicant's education, specialized
experience and training are considered collectively that it is equivalent to a Bachelor's Degree in Accounting and be is thereby qualified
as a member of the professions and, therefore, entitled to preference
classification under section 203 (a).(3) of the Immigration and Nationality Act, as amended. '
It is ordered that the appeal be sustained and the petition approved.

652

